DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to the claims, filed on 12/01/2022, have been entered.
	Claim 1 has been amended.
Claims 1-20 are pending in the application.
	
Response to Arguments
Applicant's arguments filed 12/01/2022 have been fully considered but they are not persuasive.
With respect to Applicant’s argument that the substitution site is not specified and a substituted thiophene/furan group is not disclosed, it has been held that though a specific embodiment is not taught as preferred makes it no less obvious, also, that the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of those combinations less obvious, see Merck v. Biocraft, 10 USPQ2d 1843 (Fed Cir 1985), see also MPEP 2123. It would have been obvious to a person having ordinary skill in the art to substitute the ligand at any position, including a position analogous to instant Formula 2 with a reasonable expectation of forming a ligand with strong electron-donating side chain, such as phenyl, which is linked by a covalent bond to the metal, which provides a significant red shift in the emission of the emitter (abstract), as Boudreault teaches substitution at any location is sufficient to arrive at such a compound.
With respect to Applicant’s argument of unexpected results, it is noted that applicant has only provided data from one trial of each compound from a single device structure. A person having ordinary skill in the art would recognize that common endeavors in the field of organic electroluminescent devices, such as improved luminance, external quantum efficiency, device lifetime, color purity, and driving voltage, can be influenced by a multitude of factors such as device layer order, layer thickness, as well as layer composition. There is not enough evidence to support Applicant’s assertion that the claimed improvements are the result of the claimed compound only, and that these same results would be observed over a statistical analysis of multiple trials and multiple device structures.
For at least these reasons, the rejections are respectfully maintained.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Boudreault et al. (US 2018/0323382 A1).
With respect to claim 1, Boudreault teaches an organometallic compound of formula M(LA)x(LB)y(LC)z (paragraph 0059). In this formula, m is iridium (paragraph 0016), x is 2, y is 0 so that LB is not present, and z is 1 (paragraphs 0060-0062).
Boudreault teaches ligand LA may be selected according to the partial formula below (paragraph 0059).

    PNG
    media_image1.png
    208
    154
    media_image1.png
    Greyscale

In this formula, ring A is a thiophene (5-membered aromatic ring, paragraph 0022, aromatic includes heteroaryl, paragraph 0052, heteroaryl includes thiophene, paragraph 0053), Z1-Z3 are carbon atoms (paragraph 0021), R1 and R2 are methyl groups (paragraph 0025 and paragraph 0046), R4 is a hydrogen atom, and R3 is a 1,5-dimethylphenyl group (R3 is an aryl or alkyl group or a combination thereof, paragraph 0073, see also the example of substituents, RE1 on page 59)
Boudreault also teaches that ligand LC may be selected according to the  partial formula below (paragraph 0059).

    PNG
    media_image2.png
    140
    134
    media_image2.png
    Greyscale

In this formula, RX and RZ are methyl groups (paragraph 0026 and 0046), and RY  is a hydrogen atom (paragraph 0026).
This forms the compound below.

    PNG
    media_image3.png
    256
    243
    media_image3.png
    Greyscale

This compound reads on instant Formula 1 when M is iridium, n1 is 1 and n2 is 1. The benzothiophene partial structure meets the requirements of Formula 2 when X1, X2, X4, X5, and X21 are carbon atoms, X3 is a sulfur atom, CY1 is a C6 carbocyclic group, CY21 is a C6 carbocyclic group, R1 is a methyl group and a1 is 2, R21 is a methyl group and a21 is 2, and b11 is 0 so that a single bond is present.
Boudreault includes each element claimed, with the only difference between the claimed invention and Boudreault being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a ligand with a strong electron-donating side chain such as phenyl which is linked by a covalent bond to the metal, which provides a significant red shift of the emission of the emitter (abstract), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 2, Boudreault teaches the organometallic compound of claim 1, and M is iridium and the sum of n1 and n2 is 3.
With respect to claim 3, Boudreault teaches the organometallic compound of claim 1, and ring CY1and rings CY21 are each a benzene group.
With respect to claim 4, Boudreault teaches the organometallic compound of claim 1, and R1, R2, R4, R5, and R21, are each a methyl group or a hydrogen atom. R10a is not present.
With respect to claim 5, Boudreault teaches the organometallic compound of claim 1, and the group represented by CY1 is a C6 aryl group and R1 is a C1 alkyl group.
With respect to claim 6, Boudreault teaches the organometallic compound of claim 1, and the group represented by CY1 is a phenyl group and R1 is a methyl group.
With respect to claim 7, Boudreault teaches the organometallic compound of claim 1, and the group represented by CY1 is represented by partial formula 10-13(7)
With respect to claim 8, Boudreault teaches the organometallic compound of claim 1, and the group represented by CY21 is represented by formula CY21-1 when X21 is a carbon atom.
With respect to claim 9, Boudreault teaches the organometallic compound of claim 8, and the group represented by CY21 is represented by CY21(10).
With respect to claim 10, Boudreault teaches the organometallic compound of claim 1, and L1 is a ligand represented by Formula 2B.
With respect to claim 11, Boudreault teaches the organometallic compound of claim 1, and in formula 1, L2 is a bidentate ligand linked to M in Formula 1 via an oxygen atom.
With respect to claim 12, Boudreault teaches the organometallic compound of claim 1, and in formula 1, L2 is a bidentate ligand represented by Formula 3 wherein X31 and X32 are each oxygen.
With respect to claim 13, Boudreault teaches the organometallic compound of claim 1, and L2 is a group represented by Formula 3A when Y13 and Y14 are oxygen atoms, Y11 is *=C(Z11)-C(Z12)=C(Z13)-*’, a11 is 1, Z11 and Z13 are a C1 methyl group and Z12 is a hydrogen atom.
With respect to claim 14, Boudreault teaches the organometallic compound of claim 1, and L2 is a group represented by Formula 3-1(301) when Z11 and Z13 are methyl groups and Z12 is a hydrogen atom.
With respect to claim 15, Boudreault teaches the organometallic compound of claim 1, and the compound is Compound 237.
With respect to claims 16-18, Boudreault teaches the organometallic compound of claim 1, and Boudreault also teaches a first electrode (anode), a second electrode (cathode), an organic layer between the electrodes comprising a hole transport layer, an emission layer, an electron transport layer (paragraph 0036), and the emission layer comprises the organometallic compound (paragraph 0117).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the device structure taught by Boudreault as Boudreault demonstrates this is a device structure which was known prior to the effective filing date of the claimed invention.
With respect to claim 19, Boudreault teaches the organic light-emitting device of claim 18, and the emission layer comprises a host and the compound is a dopant (paragraph 0131).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use a host in combination with the dopant and in a greater amount than the dopant as a dopant is known to be used in a smaller concentration than its host.
	
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Boudreault et al. (US 2018/0323382 A1) as applied to claims 1-19 above and further in view of  Mao et al. (US 2008/0145526)
With respect to claim 20, Boudreault teaches an analogous organometallic compound with an iridium center atom that is discussed in greater detail in claim 1 above. However, Boudreault does not teach that organometallic compounds with the structure set forth in claim 1 can be used in a diagnostic composition.
Mao teaches that luminescent metal complexes that may be useful for a variety of diagnostic applications such as staining, detection, and/or identification, for example, of substances such as poly(amino acids). Further, by way of example, a luminescent metal complex may be useful for staining, detecting, and/or identifying poly(amino acids) that are associated with any of various environments, such as a gel or a gel matrix, such as any associated with SDS-PAGE, for example, a surface environment, such as any associated with western blot, for example, and/or the like (abstract). The instant specification gives examples of applications of the organometallic composition with regard to a diagnostic composition. These applications include a biosensor and a biomarker. As Mao discloses that luminescent metal complexes are known in the art to be useful in detecting and/or identifying substances such as amino acids, it is understood that it is known in the art that organometallic compounds are useful in the art as biosensors and biomarkers.
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to use an organometallic compound, such as the one disclosed by Boudreault in claim 1 above, in a diagnostic composition, as disclosed by Mao, in order to obtain an organometallic compound suitable for use in a diagnostic composition.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657. The examiner can normally be reached Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S./Examiner, Art Unit 1786                                                                                                                                                                                                        
/Sean M DeGuire/Primary Examiner, Art Unit 1786